EXHIBIT 10.2


ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is made this ____ day of August, 2007, by and
between Maria Regina Caeli Management Corp., a Nevada corporation, ("Seller"),
and Black Hawk Exploration a Nevada corporation ("Buyer").


RECITALS:

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, all Seller's rights, title and interest in and to certain assets on the
terms described below.

NOW, THEREFORE, the parties agree as follows:

Preamble; Preliminary Recitals.

The preamble and preliminary recitals set forth above are by this reference
incorporated in and made a part of this Agreement.

Purchase of Assets.

Subject to the provisions of this Agreement, Buyer agrees to purchase, and
Seller agrees to sell, all Seller's 100% right, title and interest in and to the
Claims, as defined in this paragraph. The purchase price for the Claims shall be
$20,000 USD and 50,000 shares of Black Hawk Exploration a publicly traded
company. ("Purchase Price").

"Claims"

means, the Lucky Emma Uranium claims, located in the recording district of
Lander, Wyoming as follows:



Name of Claim: Lucky Emma
Date of discovery; November, 1996
Date location notice posted: 1 March 2007
Claim size: each claim 60 acres
Located in the Lander district ~

The Claims includes the following:

CLAIM 1: Meridian 6 Township 34N Range 91W Section 33 Quarter Section NE of SW
and NW of SE

CLAIM 2: Meridian 6 Township 34 N Range 91W, Section 33~ Quarter Section SE of
SW and SW of SE

CLAIM 3: Meridian 6, Township 34N, Range 91W, Section 33, Quarter Section NW of
SE and NE of SE

CLAIM 4: Meridian 6, Township 34N, Range 91W, Section 33, Quarter Section SW of
SE and SE of SE

CLAIM 5: Meridian 6, Township 34N, Range 91W, Section34, Quarter Section NE of
SW and NW of SW

CLAIM 6: Meridian 6, Township 34N, Range 91W, Section 34, Quarter Section SW of
SW and SE of SW

CLAIM 7: Meridian 6, Township 34N, Range 91W, Section 34, Quarter Section NE of
SW and NW of SW

Page 1

CLAIM 8: Meridian 6, Township 34N, Range 91W, Section 34, Quarter Section SW of
SE and SE of SW

CLAIM 9: Meridian 6, Township 34 N, Range 91W, Section 33, Quarter Section SE of
NE and NE of NE

CLAIM 10: Meridian 6, Township 34 N, Range 91 W, Section 33, Quarter Section NW
of NE and NE of NW

CLAIM 11: Meridian 6, Township 34N, Range 91W, Section 33, Quarter Section SW of
NE and SE of NE

CLAIM 12: Meridian 6, Township 34N, Range 91W, Section 33, Quarter Section SE of
NE, Meridian 6, Township 34N, Range 91W, Section 34, Quarter Section SW of NW

The Seller represents and warrants to and covenants with the Buyer, with the
knowledge

that the Buyer relies upon same in entering into this Agreement, that:



it is and, at the time this transfer to the Buyer, the recorded holder and
beneficial owner of the Claims, free and clear of all liens, charges and claims
of others, and no taxes or rentals are or will be due in respect of the Claims;
Buyer understands that BLM fees of 125 USD per claim per year are due on before
September 1 of each year. Currently the BLM fees are paid up to September 1,
2007. the Claims have been duly and validly located and recorded pursuant to the
laws of the jurisdiction in which the Claims are situate and are in good
standing with respect to all filings, fees, taxes, assessments, work commitments
or other conditions on the date hereof; there are not any adverse claims or
challenges against or to the ownership of or title to any of the Claims, nor to
the knowledge of the Seller is there any basis therefor, and there are no
outstanding agreements or options to acquire or purchase the Claims and no
person has any royalty or other interest whatsoever in production from any of
the Claims. Payment of Purchase Price.

Buyer shall deliver to Seller by bank wire $20,000 USD for 100% of the Seller's
right, title and interest in the Claims, free of any liens or encumbrances to:

Maria Regina Caeli Management Corp.
Wells Fargo Bank Acct #: 5127 281 961
Routing #: 121 000 248
Swift: WFBIUS6S
Telex: 184904 WELLSUT

The Buyer shall also deliver to the Seller 50,000 common shares of Black Hawk
Exploration a publicly quoted company to be issued in the name of:

OXFORD CAPITAL LTD.
Suite 13, Oliagi Trade Center
Francis Rachel St.
Victoria, Mahi, Seychelles

Assumption of Liabilities.

Buyer is not assuming, nor shall it in any way be liable or responsible for, any
liabilities, obligations or debts of Seller, whether accrued, absolute,
contingent or otherwise, arising before or after the Closing.

Page 2

Closing.


The consummation of the purchase and sale of the Claims (the "Closing") shall be
effective immediately upon receipt of wire bank transfer from Buyer to Seller
and upon receipt by the seller of proof of registration of 50,000 shares of
Black Hawk Exploration into the name of Oxford Capital Ltd. At the Closing,
Seller shall deliver the Claims to Buyer and shall deliver the following
documents to Buyer:
 i. an Assignee's Bill of Sale, see Exhibit A;

ii. proof of current recording or registration of the Claims in the name of the
Seller with the applicable authority in the State of Wyoming;

iii. documentation necessary for the Buyer to transfer into the Buyer's name,
its interest in the Claims with the applicable authority in the State of
Wyoming.

iv such other documents as may be reasonably requested by Purchaser in
connection with the consummation of the transactions contemplated by this
Agreement.

At Closing Buyer shall pay to Seller the Purchase Price and shall deliver to
Seller the following documents:
 i.  proof of issuance and registration of the stock
 ii. such other documents as may be reasonably requested by Seller in connection
     with the consummation of the transactions contemplated by this Agreement.

Delivery and Condition of the Claims.


Immediately upon completion of the Closing, Seller shall be deemed to have fully
and completely transferred to Buyer all his rights, title and interest in, as
well as possession, custody and control of, the Claims. Default.


If Seller fails to make the required deliveries at the Closing or otherwise
defaults under this Agreement, then Buyer shall have the right to terminate this
Agreement and thereupon this Agreement shall be null and void and of no legal
effect whatsoever. If so terminated, each party hereto shall suffer their own
losses, costs, expenses or damages arising out of, under or related to this
Agreement.

Page 3

Notices.

Any notice required or permitted by this Agreement shall be in writing and
effectively delivered for all purposes if delivered personally, by overnight
delivery service or by United States mail, certified mail, postage prepaid,
return receipt requested and:

If directed to Seller:

Maria Regina Caeli Management Corp.
9750 Peace Way, Ste 2090
Las Vegas, NV 89117
(702) 808-1927

If directed to Buyer:

Black Hawk Exploration
8391 Beverly Blvd. Suite 305
Los Angeles, CA 90036

All notices shall be deemed delivered upon receipt.

Survival.

The representations, warranties and covenants contained herein shall survive the
execution and delivery of this Agreement and Closing.

Amendment and Modification.

This Agreement may be amended, modified or supplemented only by written
agreement of Buyer and Seller.

Severability.

Any provision of this Agreement that shall be prohibited or unenforceable shall
be deemed ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof.

Entire Agreement.

This Agreement sets forth all of the promises, covenants, agreements, conditions
and undertakings between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
undertakings, inducements or conditions, express or implied, oral or written.

Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.

Counterparts.

This Agreement may be executed in one or more counterparts all of which when
taken together constitute one and the same instruments. A signed counterpart is
as binding as an original.

Headings, Exhibits.

The headings used in this Agreement are for convenience only and shall not be
used to limit or construe the contents of any of the sections of this Agreement.
All lettered Exhibits are attached to and by this reference made a part of this
Agreement.

Page 4

16. Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their successors and assigns.

IN WITNESS WHEREOF

, the parties hereto have executed this Agreement as of the date and year first
above written.



SELLER:

BUYER:

Maria Regina Caeli Management Corp


By: Van der Bok Busboom, President



Date:

Black Hawk Exploration


By Garrett Ainsworth, President

/s/ Van der Bok Busboom

/s/ Garrett Ainsworth

Page 5

　

　

EXHIBIT A


ASSIGNEE'S BILL OF SALE

For good and valuable consideration, receipt of which is hereby acknowledged,
the undersigned, Maria Regina Caeli Management Corp. ("SELLER"), hereby assigns,
conveys and transfers over unto_________________________. ("BUYER"), all of his
right, title and interest in and to the Claims as defined in that certain Asset
Purchase Agreement between Seller and Buyer dated __________________, 2007 (the
"Purchase Agreement").

The purchase price for the Claims is $20,000 USD AND 50,000 SHARES
OF___________________________ Corp. THE CLAIMS ARE BEING SOLD "AS-IS, WHERE-IS"
WITH NO WARRANTIES OR REPRESENTATIONS WHATSOEVER, EXCEPT AS EXPRESSLY PROVIDED
IN THE PURCHASE AGREEMENT, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be
executed as of the ____ day of May, 2007.

Van der Bok Busboom, President
Maria Regina Caeli Management Corp., [SELLER]


/s/ Van der Bok Busboom
Van der Bok Busboom